Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-10 are currently pending.

Response to Arguments
Regarding the claim for benefit to the parent application, Applicants allege that the present application should be afforded to filing date of the prior-filed parent application (14/289219) because the present application is a Continuation-in-Part, and a Continuation-in-Part application may include new matter – Examiner disagrees.
MPEP 211.05 discloses that “if a claim in a continuation-in-part application recites a feature which was not disclosed or adequately supported by a proper disclosure under 35 U.S.C. 112 in the parent nonprovisional application, but which was first introduced or adequately supported in the continuation-in-part application, such a claim is entitled only to the filing date of the continuation-in-part application.”  
As previously stated and as shown below, the limitation of “a physician transmitting the machine-readable code to the server,” e.g. see line 7 of Claim 1, is not disclosed in the parent application.  Moreover, because this limitation is present in Claims 1 and 5, and Claims 2-4 and 6-10 depend from Claims 1 and 5, this feature is therefore present in Claims 1-10.  Hence, pursuant to the disclosures of MPEP 211.05, Claims 1-10 are not entitled to the benefit of parent application because the aforementioned feature was first introduced or adequately supported in the present continuation-in-part application, and hence Claims 1-10 are entitled only to the filing date of the present application of March 16, 2018.

Applicant’s arguments, see Remarks, filed July 13, 2022, with respect to the rejections of Claims 1-10 under 35 U.S.C. 101 have been fully considered but are not persuasive.  
Applicants allege that the present application is patent eligible because it “[provides] the technical steps of evaluation of the basic details of a proposed prescription as presented by the pharmacy,” and because the present claims may be properly analogized to Example 42 of the 2019 Patent Eligibility Guidelines, e.g. see pgs. 6-7 of Remarks – Examiner disagrees.
Examiner firstly notes, as shown below, the term “basic prescription parameters” is indefinite because this represents a term of degree that has not been defined by the Claims or the Specification.  That is, it is unclear what data (and what specific classes of data) would be considered “basic” versus those that would be deemed “not basic.”  Furthermore, the language of “such as medication and dosage” makes it unclear as to what the scope of the claimed limitations actually comprise.  Hence, contrary to Applicant’s assertion, the present claim language does not provide any concrete details regarding the evaluation of the proposed prescription.
Furthermore, even assuming, arguendo, that the present invention did provide specific data types to be checked for a proposed prescription, this does not represent a practical application because there is no showing that this would be a technological improvement and/or an improvement to the functioning of the computer itself because the problem of, for example, “verifying medical data to authorize/deny a prescription” is a problem inherent in healthcare/prescriptions rather than a computer/technological problem.
Regarding Example 42 of the 2019 PEG, Claim 1 of Example 42 of the 2019 PEG is found eligible because the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user, wherein the aforementioned improvement and problem to be solved are detailed extensively in the Background section.  In contrast, the present invention does repeatedly refer to “secure” communications, but the Specification does not provide any specific details as to how the present invention’s security level is actually improved upon existing, conventional systems, and thus Applicant’s arguments regarding “improved security” are not persuasive.  For example, MPEP 2106.04(d)(1) and 2106.05(a) state that “if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.” 
For the aforementioned reasons, Claims 1-10 are rejected under 35 U.S.C. 101.

Applicant’s arguments, see Remarks, filed July 13, 2022, with respect to the rejections of Claims 1-10 under 35 U.S.C. 103 have been fully considered but are not persuasive.  
Applicant first alleges that Robertson is silent as to the element of “the pharmacy seeking prescription verification from the clearinghouse of the basic prescription parameters,” and further alleges that Robertson teaches away from the creation of a “secured patient identification code,” e.g. see pgs. 9-10 of Remarks – Examiner disagrees.
As stated below, Robertson teaches scanning a bar code (i.e. a patient identification code key), e.g. see Robertson paragraph [0035], to imitate a prescription filling process.  In response to the barcode being scanned, the system then initiates validation of the prescription by scanning a UPC barcode or RSS designation contained on a bulk medication container and compares the information from the UPC barcode or RSS designation to the information obtained from the initially scanned barcode, e.g. see Robertson paragraph [0036], to ensure that the medication in the bulk container matches the medication of a prescription.  The prescription identity is explicitly claimed as an example of “basic prescription parameters,” and Robertson teaches verifying the identity of the medication, and hence, contrary to Applicant’s assertion, Robertson does teach verification of basic details of a prescription against an existing inventory.
Additionally, Robertson does not teach away from the creation of a secured patient identification code because a secured patient identification code, given the broadest reasonable interpretation, may be interpreted as a barcode because a barcode may be representative of sensitive patient information, but is not itself the actual sensitive patient information.  Furthermore, Robertson teaches the creation of a barcode for a patient, e.g. see Robertson paragraph [0034].  Hence, Robertson does not teach away from the creation of a secured patient identification code and is not deficient to teach the features cited below.
For the aforementioned reasons, Claims 1-10 are rejected under 35 U.S.C. 103.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc.,38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/289219, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Independent Claims 1 and 6 of the present application claim “a physician transmitting the patient identification code key to said server,” e.g. see line 7 of Claim 1.  However, the patient identification code key being transmitted to the server by the physician is not disclosed in parent Application No. 14/289219.  For example, Application 14/289219 discloses that the clearinghouse generates a “random unique identification code,” and further discloses the physician providing a “prescription code” to the patient, e.g. see pg. 4 of the Specification of 14/289219 (hereinafter referred to as “the ‘219 Specification”).   However, the ‘219 Specification does not disclose the physician transmitting either of the “random unique identification code” or the “prescription code” to the server.  Hence, Application 14/289219 does not disclose the step of the physician transmitting a patient identification code key to the server. 
Accordingly, any limitations pertaining to the patient identification code key being transmitted by the physician in Claims 1-10 are not entitled to the benefit of the prior application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1 and 6, Claims 1 and 6 recite “basic prescription parameters, such as medication and dosage,” e.g. see lines 15-16 of Claim 1.  The term “basic prescription parameters” is a relative term which renders the claim indefinite. 
The term “basic” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  That is, it is unclear what parameters would be considered “basic” versus what parameters would be considered “not basic.”
Additionally, the phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).   In the interest of compact prosecution, Examiner will interpret the “basic prescription parameters” as comprising at least one of medication and dosage.
Furthermore, Claims 1 and 6 recite “the basic prescription parameters.”  There is insufficient antecedent basis for this limitation in the claim because there is no previous recitation of basic prescription parameters prior to this recitation.  Appropriate correction is required.

Dependent Claims 2-5 and 7-10 are also rejected under 35 U.S.C. 112(b) due to their dependence from independent Claims 1 and 6.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1
Claims 1-10 are within the four statutory categories.  Claims 1-5 are drawn to a method for prescription verification, which is within the four statutory categories (i.e. process).   Claims 6-10 are drawn to a system for prescription verification, which is within the four statutory categories (i.e. machine). 

Prong 1 of Step 2A
Claim 1 recites the following: A method for requesting and receiving prescription verification, comprising:
5initializing a secure communication channel between a mobile device and a server connected to a pharmacy, the server initializing a secure communications channel between the server and a separate electronic clearinghouse comprising a secure database of prescription information; 
generating a patient identification code key containing encrypted patient information unique to a particular patient; 10
a physician, pharmacist, or pharmacy technician transmitting the patient identification code key to said server; 
the physician transmitting prescription information to said separate electronic clearinghouse; 
a patient submitting the patient identification code key to said pharmacy for fulfillment; 
the pharmacy seeking prescription verification from the clearinghouse of the basic prescription parameters, such as medication and dosage, to provide for a verification against pharmacy inventory; 
the clearinghouse transmitting the basic prescription parameters and returning verification of said parameters to the 15pharmacy; and 
the pharmacy operative to fulfill the verified prescription utilizing said patient identification code key and said verification of the basic prescription parameters.
The aforementioned underlined limitations, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions – in this case following rules laid out by the aforementioned limitations, dictating whether or not the pharmacy should fulfill the prescription is properly interpreted as at least following rules or instructions), e.g. see MPEP 2106.04(a)(2).  Any limitations not identified above as part of the abstract idea are deemed “additional elements,” and will be discussed in further detail below.
Furthermore, the abstract idea for Claims 6-10 is identical as the abstract idea for Claims 1-5, because the only difference between Claims 1 and 6 is that Claim 1 recites a method, whereas Claim 6 recites a system.
Dependent Claims 2-5 and 7-10 include other limitations, for example Claim 2 and 7 recite the sources of the communications, but these only serve to further narrow the abstract idea, and a claim may not preempt abstract ideas, even if the judicial exception is narrow, e.g. see MPEP 2106.04.  Furthermore, the remaining claim limitations of dependent Claims 2-5 and 7-10 will be described in further detail below, as they recite additional elements.  Hence dependent Claims 2-5 and 7-10 are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1 and 6.

Prong 2 of Step 2A
Claims 1-10 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of various types of computing structural components, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see pgs. 6, 10, 16, and 20 of the present Specification, see MPEP 2106.05(f);
generally link the abstract idea to a particular technological environment or field of use – for example, specifying that the patient identification code key is encrypted patient information unique to a particular patient, which amounts to limiting the abstract idea to the field of computers/the environment of prescriptions, see MPEP 2106.05(h); and/or
add insignificant extra-solution activity to the abstract idea – for example, the recitation of the initialization of communications, which amounts to selecting a particular data source to be manipulated, see MPEP 2106.05(g).
Additionally, dependent Claims 2-5 and 7-10 include other limitations, but these limitations also amount to no more than mere instructions to apply an exception (e.g. the particular structural limitations, and the encryption and decipher keys recited by dependent Claims 2-4 and 7-9), and/or generally linking the abstract idea to a particular technological environment or field of use (e.g. the recitation of a QR code in dependent Claims 5 and 10), and hence also do not integrate the aforementioned abstract idea into a practical application.

Step 2B
Claims 1-10 do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea, and/or add insignificant extra-solution activity to the abstract idea, wherein the insignificant extra-solution activity comprises limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
Pgs. 6, 10, 16, and 20 of the Specification disclose that the additional elements (i.e. mobile device, server, and clearinghouse) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. receiving, transmitting, and processing data) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention includes initializing a secure communication channel between multiple devices in order to enable the transmission and/or receiving of data between the entities;
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites the storing of the prescription data on the clearinghouse, which comprises a database;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing prescription data in the clearinghouse and retrieving the prescription data from storage in order to verify the prescription fulfillment transaction;
Dependent Claims 2-5 and 7-10 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly amount to mere instructions to apply the exception (e.g. the specific structural limitations and encryption and decipher keys recited in dependent Claims 2-4 and 7-9), and/or generally link the abstract idea to a particular technological environment or field of use (e.g. the recitation of a QR code in dependent Claims 5 and 10), and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-10 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson (Pub. No. US 2006/0261145) in view of Sze (Pub. No. US 2012/0203078), further in view of Lee (Pub. No. US 2014/0136235), and Azubeni (Pub. No. US 2010/0268550).

Regarding Claim 1, Robertson discloses the following: A method for requesting and receiving prescription verification, comprising:
initializing a secure communication channel between a mobile device and a server connected to a pharmacy (The system includes one or more mobile devices, for example a phone and/or PDA, in communication with an application server, e.g. see paragraph [0019], Fig. 1, wherein the application server is in communications with (i.e. connected to) a pharmacy, e.g. see paragraph [0019], Fig. 1.), the server initializing a secure communications channel between the server and a separate electronic clearinghouse comprising a secure database of prescription information (The application server is in communications with a centralized database (i.e. a separate electronic clearinghouse comprising a secure database), wherein the centralized database stores various patient data including prescription data, e.g. see paragraph [0022], Fig. 1.);
a patient submitting a patient identification code key to said pharmacy for fulfillment (The system includes a patient presenting a bar code (i.e. a patient identification code key) to a pharmacy as part of the prescription filling process, e.g. see paragraph [0035].); 
the pharmacy seeking prescription verification from the clearinghouse of the basic prescription parameters, such as medication and dosage, to provide for a verification against pharmacy inventory (The pharmacy transmits the data obtained from the scanned bar code to an application server that further retrieves data for comparison from a centralized database (i.e. a separate electronic clearinghouse), as part of the prescription validation process, e.g. see paragraph [0036].  Additionally, upon receiving the prescription request, the system compares the received medication in the prescription to a code of medication stored in a bulk medication container, via the application server (i.e. the clearinghouse) and the centralized database, e.g. see paragraph [0036] – that is, the clearinghouse verifies basic prescription parameters such as the identity of the medication, against medication stored in a bulk container (i.e. inventory).); 
the clearinghouse securing validation from the server transmitting the basic prescription parameters and returning verification of said parameters to the 15pharmacy (The pharmacy receives validation from the application server, wherein the validation may be based on the medication data contained in the prescription compared to medication data obtained from a bulk medication container, e.g. see paragraph [0036].); and 
the pharmacy operative to fulfill the verified prescription utilizing said patient identification code key and said verification of the basic prescription parameters (After the validation is completed, wherein the validation is based on the data obtained from the scanned barcode (i.e. the patient identification code key) and medication data obtained from a bulk medication container such as the identity of the medication (i.e. basic prescription parameters), the system marks the prescription as filled and it is removed from the workload queue, e.g. see paragraph [0036].).
But Robertson does not teach the following:
(A)	generating a patient identification code key containing encrypted patient information unique to a particular patient; 10
(B)	a physician, pharmacist, or pharmacy technician transmitting the patient identification code key to said server; 
(C)	the physician transmitting prescription information to said separate electronic clearinghouse.
(A)	Sze teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to generate a unique patient ID from received patient data, wherein the generated unique patient ID includes encrypted patient data and may be embodied as a barcode (i.e. a patient identification code key), e.g. see paragraphs [0071] and [0074], Fig. 7, to enable the system to easily retrieve the patient information from a database.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Robertson to incorporate generating the machine-readable code including encrypted patient information as taught by Sze in order to enable the system to easily retrieve the patient information from a database, e.g. see Sze paragraph [0071], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.
(B)	Lee teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system include a server comprising a Simplicity Personal Health (SPH) module, e.g. see paragraph [0023], Fig. 1, wherein a physician may input patient data into the SPH module, e.g. see paragraph [0031], wherein each component of patient data is associated with at least one patient identifier (i.e. a patient identification code key), e.g. see paragraph [0030], and wherein the patient data may be encrypted, e.g. see paragraph [0052], to enable a physician to securely update the patient data.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Robertson and Sze to incorporate the physician transmitting the patient data to the server as taught by Lee in order to enable the system to securely update the patient data, for example during the course of treatment, e.g. see Lee paragraph [0031], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.  Examiner further notes that while Lee does not explicitly disclose transmitting a “machine-readable code” itself to the server, Lee is combined with Sze, which teaches that encrypted patient data may be embodied as a barcode.  Hence, the combination of Lee and Sze teaches transmitting patient data to a sever (e.g. see Lee paragraph [0031]), wherein the patient data may be embodied as a barcode (e.g. see Sze paragraphs [0071] and [0074]).
(C)	Azubeni teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system include a clearinghouse that receives a prescription from a physician, e.g. see paragraphs [0015]-[0016], to increase the security of the prescription transaction.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Robertson, Sze, and Lee to incorporate the physician transmitting the prescription to the clearinghouse as taught by Azubeni in order to increase the security of the prescription transaction, e.g. see Azubeni paragraph [0002], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.  

Regarding Claim 2, the combination of Robertson, Sze, Lee, and Azubeni teaches the limitations of Claim 1, and Robertson and Sze further teach the following:
The method of claim 1, where the secure communications channel is initiated from a mobile application downloaded to the mobile device (The process begins (i.e. is initiated) with a user launching a website on a PDA (i.e. a mobile device), wherein the PDA includes software (i.e. a mobile application downloaded to the mobile device) for running a program capable of communicating with the application server, e.g. see Robertson paragraph [0038].); and
each communication to and from said mobile device is secured through a unique encryption key and decipher key that is unique to a user for whom it is generated and with whom said unique encryption key and decipher key is associated (The system includes sensors paired to a patient bedside monitor, wherein the sensor obtains patient data, e.g. see Sze paragraph [0083] – that is, the sensor and bedside monitor obtains data that is “unique to a user” because it obtains specific patient data.  Furthermore, the patient data obtained from the sensor is encrypted by the sensor’s private key (i.e. a unique encryption key) and decrypted by the bedside monitor using the encryption key, e.g. see Sze paragraphs [0082] and [0085].).
Examiner notes that as presently claimed, Claim 1 does not actually recite “a communication to and from said mobile device.”  That is, there is no communication step sent to/from a mobile device over the secure communications channel.  Further, the steps of transmitting the patient identification code key to the server, transmitting the prescription information to the electronic clearinghouse, submitting the patient identification code key to a pharmacy, seeking verification from the clearinghouse, and transmitting the basic prescription parameters and verification to the pharmacy are not interpreted as “communications to and from said mobile device” because none of the aforementioned steps are explicitly performed by the mobile device.  In the interest of compact prosecution, Examiner will interpret the aforementioned “each communication” as the system/method being capable of encrypting any (presently unclaimed) communications to/from the mobile device through a unique encryption key and decipher key.

Regarding Claims 6-7, the limitations of Claims 6-7 are substantially similar to those claimed in Claims 1-2, with the sole difference being that Claims 1-2 recite a method whereas Claims 6-7 recite a system.  Specifically pertaining to Claims 6-7, Examiner notes that Robertson teaches a method and system, e.g. see Robertson paragraph [0002], and hence the grounds of rejection provided above for Claims 1-2 are similarly applied to Claims 6-7.

Claims 3-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Robertson, Sze, Lee, and Abuzeni in view of Ishikawa (Pub. No. US 2018/0285524).

Regarding Claim 3, the combination of Robertson, Sze, Lee, and Abuzeni teaches the limitations of Claim 1, but does not explicitly teach the following:
(A)	The method of claim 1, where both the server and the clearinghouse are cloud-based.
(A)	Ishikawa teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include a plurality of servers and repositories, e.g. see paragraph [0035], Figs. 1A-1B, wherein the plurality of servers and repositories may be cloud-based, e.g. see paragraph [0037], Figs. 1A-1B, to improve efficiency and accessibility of the data.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Robertson, Sze, Lee, and Azubeni to incorporate the server and clearinghouse being cloud-based as taught by Ishikawa in order to improve efficiency and accessibility of the data, e.g. see Ishikawa paragraph [0002], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 4, the combination of Robertson, Sze, Lee, Abuzeni, and Ishikawa teaches the limitations of Claim 3, and Ishikawa further teaches the following:
The method of claim 3, where the server and the clearinghouse are based in different clouds (The plurality of servers and repositories may be coupled to different clouds, e.g. see Ishikawa paragraph [0037].  It would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Robertson, Sze, Lee, and Azubeni to incorporate the server and clearinghouse being coupled to different clouds as taught by Ishikawa in order to improve efficiency and accessibility of the data, e.g. see Ishikawa paragraph [0002].).

Regarding Claims 8-9, the limitations of Claims 8-9 are substantially similar to those claimed in Claims 3-4, with the sole difference being that Claims 3-4 recite a method whereas Claims 8-9 recite a system.  Specifically pertaining to Claims 8-9, Examiner notes that Robertson teaches a method and system, e.g. see Robertson paragraph [0002], and hence the grounds of rejection provided above for Claims 3-4 are similarly applied to Claims 8-9.
	
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Robertson, Sze, Lee, and Abuzeni in view of Mathew (Pub. No. US 2013/0317835).

Regarding Claim 5, the combination of Robertson, Sze, Lee, and Abuzeni teaches the limitations of Claim 1, but does not explicitly teach the following:
(A)	The method of claim 1, where the machine-readable code is a QR-Code.
(A)	Mathew teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to generate an optical code that a patient presents to a pharmacist to have a prescription filled, e.g. see paragraph [0096], wherein the generated optical code may be embodied as a QR code, e.g. see paragraph [0064], to provide an easily scannable image to authenticate the patient’s prescription.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Robertson, Sze, Lee, and Azubeni to substitute the QR code as taught by Mathew for the barcode in Robertson because both a barcode and a QR code represent easily identifiable imaging schemes for authenticating a patient prescription, e.g. see Mathew paragraphs [0064] and [0096], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 10, the limitations of Claims 10 are substantially similar to those claimed in Claim 5, with the sole difference being that Claim 5 recites a method whereas Claim 10 recites a system.  Specifically pertaining to Claim 10, Examiner notes that Robertson teaches a method and system, e.g. see Robertson paragraph [0002], and hence the grounds of rejection provided above for Claim 5 is similarly applied to Claim 10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686